          Case 2:18-cv-00457-DBP Document 16 Filed 01/10/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT,
                    IN AND FOR THE CENTRAL DISTRICT OF UTAH

LINDA SUDA,                                           ORDER GRANTING STIPULATED
                                                        MOTION TO DISMISS WITH
                                                              PREJUDICE
               Plaintiff,
vs.
                                                          Case No. 2:18-CV-457-DBP
PROVO LODGE #849 BENEVOLENT
ORDER OF ELKS, A Utah Corporation,                         Magistrate Dustin B. Pead
John Does I – X, XYZ Corporations and/or
Limited Liability Companies I – X.

               Defendants.



      This matter is before the Court pursuant to the Stipulated Motion to Dismiss With

Prejudice (the “Motion”) filed by the parties on January 10, 2019. (ECF No. 15.) Upon review,

there appears good cause for the motion to be GRANTED.

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this matter is dismissed

with prejudice, with all parties to bear their own fees and costs.

      DATED the 10th day of January, 2019

                                              BY THE COURT



                                              ____________________________
                                              Dustin B. Pead
                                              United States Magistrate




                                                  1
         Case 2:18-cv-00457-DBP Document 16 Filed 01/10/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 10th day of January, 2019, I caused a true and

correct copy of the foregoing ORDER GRANTING STIPULATED MOTION TO DISMISS

WITH PREJUDICE to be filed with the Court via CM/ECF, which caused notice to be served

upon all e-filing counsel of record via the Court’s Notice of Electronic Filing [NEF].



                                                     /s/ Matthew B. Crane




                                                 2
